Action to recover damages for personal injuries and loss of services. Order granting, conditionally, defendant’s motion for leave to serve an amended answer, affirmed, with ten dollars costs and disbursements. Defendant’s time to comply with the conditions of the order with respect to the service of the amended answer and payment of costs is extended until ten days from the entry of the order hereon; the examination of defendant, if not heretofore *1067had, to be held at a time to be agreed upon by the attorneys for both sides. No opinion. Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ., concur.